DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2016/0198681 (Fyfe).
Regarding claim 21, ‘681 discloses: A shoulder pad assembly (pars. 71-72, disclosing “shield system adapted to protect a part of a wearers body”; and par 1 discloses “for example shoulder pads…”) comprising:
an outer shell formed from a plurality of outer components (par. 71 discloses shield systems comprising pads protected by “shells”), each of the plurality of outer components flexibly coupled to at least one other of the plurality of outer components by a flexible connecting structure (par. 65 discloses, “ Pads, or aligners for receiving pads 100, 102, 104, 106108, 110, 112, may be arranged to align pads with respect to anatomical regions of a wearer's head. The pads and/or aligners may be coupled together by at least one flexible member (not shown), such as a flexible arm, webbing or fabric, to enable the pads to be positioned together into a shield shell.”); and
a plurality of coupled body cushion panels comprising an impact-absorbing urethane auxetic foam, the plurality of coupled body cushion panels coupled as inner padding to at least a portion of the plurality of outer components (as already stated ‘pads’ are coupled inwardly of ‘shells’; the pad materials disclosed include “Suitable materials include elastic materials such as polymeric elastomers and foam materials, for example polymeric foams. Examples of suitable polymeric foams include phenolic resin foams, polystyrene foams, polyurethane foams, polyethylene foams, polyvinylchloride foams, polyvinyl-acetate foams, polyester foams, polyether foams, and foam rubber.
Another group of materials suitable for use in connection with the flexible pad of the present disclosure corresponds to rate-sensitive materials. In the present disclosure, a rate-sensitive material is defined as a non-Newtonian material (i.e. having a non-Newtonian stress-strain profile) that exhibits a resistive load under deformation which increases with the rate of deformation. Rate-sensitive materials, which include shear thickening and dilatant materials, are capable of decelerating impact associated energies. Suitable rate-sensitive materials for use with the flexible pad of the present disclosure include rate-sensitive polyurethane foams, for example microcellular open-cell polyurethane foams…(par. 6 and 7); and “The ridges of the pad may be arranged to define at least one cell of a lattice having an auxetic geometry (par. 47)”.”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,089,826 (Williams et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite in slightly different nomenclature and terminology the same scope of allowed claims in ‘826.  Current independent claims 2 and 12 are also slightly broader in that they omit limitations to shoulder caps.  Allowed species/more specific claims anticipate and therefore establish a case of prima facie obviousness with respect to broader/genus claims as the species always anticipates the genus therefore establishing prima facie obviousness that one of ordinary skill in the art prior to filing the invention would have within their skill and knowledge to produce a genus of an already known species.
The claims correlate more specifically as in table inserted here:
New claims
Allowed claims and any further obviousness analysis if needed
2
11
3
11 and adds removable connection to which the MPEP is clear:
Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 

4
11 and adds removable connection to which the MPEP is clear:
Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 

5
11 and ‘straps, belts’ must surely be conceded as widely known and commonly used obvious structures used to provide flexible connection in garments for at least the last 200 years.
6
16 and the mpep is clear on changing of shapes: Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

7
11 and 12
8
11 and 12
9
11 and 12
10
Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

11
Inherent to ‘auxetic’.
12
11 and 12
13
11
14
11 and 12
15
11 and 12
16
11 and 12; Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 

17
11-15
18
11-15
19
11 and 12; and urethane must surely be conceded as one of the most commonly known and used polymer foams in protective article means for at least the last 50 years or more.
20
11 and 12; and urethane must surely be conceded as one of the most commonly known and used polymer foams in protective article means for at least the last 50 years or more.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various padding protective articles are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732